
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.8

EXECUTION COPY


EMPLOYMENT AGREEMENT


        THIS AGREEMENT is made as of February 11, 2004 by and between iStar
Financial Inc., a Maryland corporation (together with its successors and
assigns, the "Company"), and Jay Sugarman ("Executive").

W I T N E S S E T H    T H A T

        WHEREAS, Executive has been employed as Chief Executive Officer of the
Company pursuant to an employment agreement made as of March 31, 2001 between
Executive and the Company (the "Old Agreement"); and

        WHEREAS, the term of the Old Agreement is due to end on March 30, 2004;
and

        WHEREAS, the Company wishes to provide for the continued employment by
the Company of Executive upon the expiration of the Old Agreement, and Executive
wishes to continue to serve the Company, in the capacities and on the terms and
conditions set forth in this Agreement;

        NOW, THEREFORE, Executive and the Company (the "Parties") hereby agree
as follows:

        1.    Employment Period.    The Company shall continue to employ
Executive, and Executive shall continue to serve the Company, on the terms and
conditions set forth in this Agreement. The term of Executive's employment shall
continue under the Old Agreement through and including 12:00 a.m., New York
time, on March 30, 2004, at which time the Executive's term of employment under
the Old Agreement shall expire. The term of Executive's employment under this
Agreement shall commence at 12:01 a.m., New York time, on March 31, 2004 (the
"Effective Date") and, unless earlier terminated in accordance with Section 5,
shall continue through the later of March 30, 2007 and the first anniversary of
the last "Change of Control" (as defined in Section 6(a)) that occurs on or
before March 30, 2007 (the "Initial Employment Period"). Upon the expiration of
the Initial Employment Period and upon each anniversary thereof, the term of
Executive's employment hereunder, if not previously ended, shall automatically
be extended for an additional employment period ending at the later of the first
anniversary of the date of extension and the first anniversary of the last
Change of Control that occurs on or before that first anniversary of the date of
extension, subject to earlier termination in accordance with Section 4
(collectively, the "Additional Employment Period"), unless either Party shall
have given written notice to the other Party of its decision not to extend the
Initial Employment Period or to further extend the Additional Employment Period
at least ninety (90) days prior to the scheduled expiration of the Initial
Employment Period or the Additional Employment Period, as the case may be. (The
Initial Employment Period and Additional Employment Period together are the
"Employment Period.")

        2.    Position and Duties.    

        (a)   During the term of his employment hereunder (the "Term"),
Executive shall serve as Chief Executive Officer of the Company and (subject to
Executive's re-election to the Board of Directors of the Company (the "Board")
by the Company's shareholders) as a member of, and the Chairman of, the Board.
Executive shall have the authorities, duties and responsibilities that are
customarily assigned to the chief executive officer and chairman of the board of
a company of the size and nature of the Company; and shall have such other
duties and responsibilities, not inconsistent therewith, as may from time to
time reasonably be assigned to him by the Board. The Company shall use all
reasonable efforts to maintain Executive as a member of, and Chairman of, the
Board, and as Chief Executive Officer of the Company, throughout the Term.
Executive agrees that upon the termination of his employment as Chief Executive
Officer of the Company, his chairmanship of, and membership on, the Board shall
immediately and automatically terminate

--------------------------------------------------------------------------------

and he shall promptly execute any documents evidencing such termination that the
Company may reasonably request him to execute.

        (b)   In his capacity as Chief Executive Officer of the Company,
Executive shall report solely and directly to the Board. All other senior
executives of the Company shall, during the Term and unless Executive otherwise
directs, report directly to Executive.

        (c)   During the Term, and excluding any periods of vacation and sick
leave to which Executive is entitled, Executive shall perform, faithfully and
diligently, his duties and responsibilities hereunder. It shall not be
considered a violation of the foregoing for Executive to: (i) serve on
corporate, industry, civic, social or charitable boards or committees or engage
in charitable activities and community affairs; provided that Executive shall
obtain approval of the Board before commencing service on a board of directors
or other governing body of a publicly-traded entity organized for profit;
(ii) accept and fulfill a reasonable number of speaking engagements; or
(iii) manage his own personal investments and affairs; provided that the
foregoing activities do not materially interfere with the performance of
Executive's responsibilities hereunder.

        (d)   Executive agrees to discharge his duties and obligations under
this Agreement in accordance with such reasonable policies, consistent with the
express terms of this Agreement, as the Company may from time to time (either
before or after the Effective Date) adopt and communicate to Executive.

        (e)   During the Term, Executive's principal office, and principal place
of employment, shall be at the Company's principal executive offices in
Manhattan.

        3.    Compensation.    

        (a)    Base Salary.    During the Term, Executive shall receive a base
salary ("Base Salary") at a rate of $1,000,000 per annum, subject to upward (but
not downward) adjustment by the Board, or its compensation committee (the
"Compensation Committee"), in their sole discretion. The Base Salary shall be
paid in accordance with the Company's customary payroll practices for its senior
executives. For the fiscal year ending December 31, 2004, Executive's Base
Salary under this Agreement and the Old Agreement shall be prorated based upon
the term of Executive's employment under each agreement during that fiscal year,
such that Executive's aggregate Base Salary under this Agreement and the Old
Agreement for the fiscal year ending December 31, 2004 is $1,000,000.

        (b)    Annual Bonus.    Executive shall, to the extent provided in this
Section 3(b), be entitled to an opportunity to earn an annual incentive award
(the "Incentive Award") in respect of each fiscal year of the Company that ends
during the Term. Executive's annual incentive award for any such year shall be
an amount up to $5.0 million (including for the fiscal year ending December 31,
2004); however, no payment is to be made under Section 6(d) of the Old
Agreement, which is superseded. An annual Incentive Award of $5.0 million shall
be awarded for a fiscal year if Executive meets specified levels of performance
in the following three areas, (1) Total Shareholder Rate of Return (as defined
below); (2) the Company's' financial position (balance sheet) and results of
operations (income statement and adjusted earnings) and (3) qualitative factors
including, but not limited to, succession planning, investor relations,
personnel management and relations, and attainment of strategic goals. The three
areas of performance evaluation shall each carry an equal weighting of one-third
and the performance criteria within each area of evaluation may include both
objective and subjective criteria. The Compensation Committee shall, in
good-faith consultation with Executive, select the performance criteria and
establish the levels of performance that, if achieved, will result in an award
of a full $5.0 million Incentive Award. Such criteria and performance levels
will be set for each fiscal year prior to the sixtieth (60th) day of such fiscal
year (except in the case of fiscal year 2004, for which the day shall be
July 15, 2004). To

2

--------------------------------------------------------------------------------




the extent that the actual performance for a fiscal year, so measured, falls
short of the specified levels so established, a lesser amount than the
$5.0 million target amount may be awarded; provided, however, that the Company
and Executive agree that if a Total Rate of Shareholder Return of at least 15%
is achieved for a fiscal year, the Incentive Award to be awarded in respect of
that year shall be equal to at least $1,650,000.00. Executive shall be paid his
annual Incentive Award (if any) for a fiscal year no later than the earlier of
(x) the date that other senior executives of the Company are paid their annual
incentive awards (if any) for such year and (y) the sixtieth (60th) day
following the last day of such year; provided that payment may be deferred, upon
Executive's prior written election, in accordance with any compensation deferral
program of the Company then available to Executive or to senior executives of
the Company generally.

        For purposes of this Agreement, the term "Total Shareholder Rate of
Return" in respect of a fiscal year shall mean the quotient of (i) the sum of
(A) the total amount of dividends per share of common stock declared and paid
from January 1 through December 31 of such fiscal year and (B) the net gain or
loss per share on the common stock between the Base Price and relevant
Determination Price for such fiscal year divided by (ii) the Base Price for such
fiscal year. For these purposes, (1) the term "Base Price" shall mean the
average closing price of the Company's common stock on the New York Stock
Exchange for the first 20 full trading days in the relevant fiscal year, and
(2) the term "Determination Price" shall mean the average closing price of the
Company's common stock on the New York Stock Exchange for the last 20 full
trading days in the relevant fiscal year, in each case assuming a fiscal year
beginning on January 1 and ending on December 31.

        For the purpose of determining the amount of dividends per share of
common stock to be used in calculating Total Shareholder Rate of Return, all
dividends on a share of common stock shall be assumed to be invested in
additional shares of common stock ("Deemed Purchase Shares") at the per-share
closing price one trading day prior to the dividend payment date. Such Deemed
Purchase Shares shall be deemed to generate additional dividends, at the same
time and at the same rate as dividends are paid on actual shares of common stock
(and such deemed dividends shall be deemed invested in additional Deemed
Purchase Shares).

        (c)    Performance Retention Grant.    As of the Effective Date, the
Company grants to Executive an award of shares of the Company's common stock
("Common Stock"), pursuant to the Company's Amended and Restated Long-Term
Incentive Plan, which award shall have a value of $10.0 million, based upon the
average closing price of the Company's common stock on the New York Stock
Exchange for the 20 trading days ending on and including March 30, 2004.
Concurrently with the execution of this Agreement, the Parties shall memorialize
this Performance Retention Grant of shares by entering into an agreement in
substantially the form attached hereto as Exhibit A (the "Performance Retention
Grant Agreement").

        (d)    Purchase of High Performance Units.    The Company confirms that
on the date of this Agreement, the Company has sold to Executive, and Executive
has purchased, an 80% interest in the Company's 2006 Executive and Director High
Performance Unit Plan at a purchase price of $286,080.00 in cash, which purchase
price has been fully paid by Executive to the Company.

        (e)    Fringe Benefits.    

        (i)    Reimbursement of Expenses and Administrative Support.    The
Company shall promptly pay or reimburse Executive, upon the presentation of
appropriate documentation of such expenses, for all reasonable travel and other
expenses incurred by Executive in the course of performing services for or on
behalf of the Company. The Company further agrees to furnish Executive with
office space, administrative support and any other assistance and accommodations
as shall be reasonably required by Executive in the performance of services for
or on behalf of the Company.

3

--------------------------------------------------------------------------------

        (ii)    Participation in Benefit Plans.    Executive shall be entitled
to participate, during the Term, in all welfare and retirement benefit plans,
programs and arrangements that are generally available to senior executives of
the Company, including but not limited to qualified and non-qualified pension
and retirement plans, supplemental pension and retirement plans, group
hospitalization, health, medical, vision, dental care, death benefit,
disability, and post-retirement welfare plans, and other present and future
welfare and retirement benefit plans, programs and arrangements (collectively,
the "Benefit Plans"), on no less favorable terms than those that apply to other
senior executives of the Company generally, but without duplication of benefits
under multiple benefit plans. Executive shall continue to be credited with seven
years of deemed service prior to the Effective Date, as well as with his actual
service on and after the Effective Date, for purposes of determining his
entitlements and benefits under any such Benefit Plans; provide that in the
event that the grant of such deemed service would cause any of the Benefit Plans
to lose its tax qualified or tax favored status, the Executive shall receive the
after-tax cash equivalent of such benefit in lieu thereof. For avoidance of
doubt, the foregoing shall not be construed as a guaranty of, or as an
obligation on the part of the Company to provide, any future awards (including,
but not limited to, stock options, restricted stock, phantom shares, or other
performance awards) under any Company incentive plan from time to time in effect
for its senior executives or other employees.

        (iii)    Life Insurance.    In addition to and without limiting the
generality of the foregoing, the Company shall continue to maintain a term life
insurance policy on Executive's life in the face amount of $10,000,000, which
policy shall be owned by Executive or his designee, from a nationally-recognized
insurance carrier reasonably acceptable to Executive. Upon termination of
Executive's employment with the Company for any reason, the Company shall have
no further obligation to pay premiums on such policy.

        (iv)    Vacation.    During the Term, Executive shall be entitled to
four weeks' paid vacation per annum. Executive shall not be entitled to any cash
payment in respect of any unused vacation time.

        (v)    Other Fringe Benefits and Perquisites.    During the Term,
Executive shall be entitled to participate in all fringe benefits and
perquisites available to senior executives of the Company generally at levels,
and on terms and conditions, that are commensurate with his positions and
responsibilities at the Company and shall be entitled to receive such additional
fringe benefits and perquisites as the Company may, in its discretion, from time
to time provide.

        (f)    Other Rights and Benefits.    Nothing in this Agreement shall
prevent or limit Executive's continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its affiliates for
which Executive may qualify (including, without limitation, any compensation
deferral plan or arrangement), nor shall anything in this Agreement limit or
otherwise affect such rights as Executive may have under any contract, agreement
or arrangement with the Company or any of its affiliates.

        4.    Termination of Employment.    

        (a)    Death or Disability.    Executive's employment with the Company
shall terminate automatically upon Executive's death. Either Party shall be
entitled to terminate Executive's employment with the Company in the event of
Executive's Disability. "Disability" shall mean that Executive shall have been
unable, as determined by an "Approved Physician" (as defined below), for a
period of not less than (x) 120 consecutive days, or (y) 180 days within any
12 month period, to perform his duties for the Company, as a result of physical
or mental illness, injury or impairment. A termination of Executive's employment
by either Party for Disability shall be communicated to the other Party by
written notice, and shall be effective on the 30th day after receipt of such
notice by the other Party (such 30th day being the "Disability Effective Date"),

4

--------------------------------------------------------------------------------

unless Executive returns to full-time performance of his duties for the Company
before the Disability Effective Date. For purposes of this Agreement, "Approved
Physician" shall mean an independent medical doctor selected by the Parties;
provided that if the Parties cannot promptly agree on such a doctor, each Party
shall promptly select an independent medical doctor and the two medical doctors
thus selected shall promptly select a third independent medical doctor who shall
be the "Approved Physician".

        (b)    By the Company.    

          (i)  The Company may terminate Executive's employment with the Company
for Cause or Without Cause. "Cause" shall mean (x) Executive is convicted of, or
pleads guilty or nolo contendere to, any felony, (y) Executive knowingly engages
in misconduct that constitutes a willful gross breach of this Agreement, or in
other willful gross misconduct, and in either case such misconduct results in
material and demonstrable damage to the business or reputation of the Company,
or (z) willful and complete abandonment by Executive of his duties for the
Company; (not due to physical or mental illness, injury or impairment);
provided, however, that no act or failure to act shall be considered "knowing"
for purposes of this Agreement unless it is done, or omitted to be done, without
reasonable belief that such action or omission was in, or not opposed to, the
best interests of the Company; and provided, further, that no abandonment shall
constitute Cause under clause (z) unless Executive shall have failed to fully
cure such abandonment no later than ten (10) days after receiving written notice
from the Board requesting full cure.

         (ii)  A termination of Executive's employment for Cause may only be
effected in accordance with the following procedures. The Board shall give
Executive written notice ("Notice of Potential Termination for Cause") of its
intention to terminate Executive's employment for Cause, setting forth in
reasonable detail the specific circumstances that it considers constitute Cause
and the specific provision(s) of this Agreement on which it relies, and stating
the date, time and place of a special meeting of the Board called and held
specifically for the purpose of considering Executive's termination for Cause.
Such special meeting shall take place not less than ten (10), and not more than
twenty (20), days after Executive receives the Notice of Potential Termination
for Cause. At such special meeting, Executive shall be given an opportunity,
together with his counsel, to demonstrate to the Board that Cause does not exist
(including, in the case of clause (z) of Section 4(b)(i), an opportunity to
demonstrate that Executive has fully cured the abandonment that would otherwise
constitute Cause). A termination of Executive's employment with the Company for
Cause shall be effective when and if a resolution is duly adopted at such
special meeting of the Board, by the affirmative vote of three quarters (3/4) of
the members of the Board other than Executive, terminating Executive's
employment for Cause, subject to de novo review of the question whether Cause
existed through arbitration in accordance with Section 11 (provided, for
avoidance of doubt, that if Cause is determined through such arbitration not to
have existed, the termination of Executive's employment shall not be reversed
and shall instead be treated as a termination "Without Cause" as such term is
defined in Section 4(b)(iii)).

       (iii)  A termination of Executive's employment by the Company "Without
Cause" (that is, neither for Cause nor for Disability, in each case as
determined in accordance with this Agreement, and not by notice of non-extension
in accordance with Section 1) shall be effected by the Company giving Executive
prior written notice of the termination, which notice shall specify the Date of
Termination. A termination of Executive's employment Without Cause by the
Company shall not constitute a breach of this Agreement.

5

--------------------------------------------------------------------------------




        (c)    By Executive.    

          (i)  Executive may terminate his employment with the Company with Good
Reason or Without Good Reason. "Good Reason" shall mean the occurrence of any of
the following events without, in the case of clauses (B) through (F) only, full
cure by the Company no later than ten (10) days after receiving notice from
Executive requesting cure:

        (A)  failure by the Company, the Board, and/or the holders of the
Company's "Voting Securities" (as defined in Section 6(a)(ii)) to maintain
Executive as the Chief Executive Officer of the Company and as a member of the
Board;

        (B)  the assignment to Executive of any duty or responsibility that is
inconsistent in any respect with those customarily associated with the positions
to be held by Executive pursuant to this Agreement; or any material diminution
in Executive's positions, authorities, duties or responsibilities;

        (C)  any requirement that Executive's services for the Company be
rendered primarily at a location or locations other than the principal executive
offices of the Company in the Borough of Manhattan;

        (D)  failure of any successor to all or substantially all of the assets
or business of the Company to promptly assume in writing all of the obligations
of the Company under this Agreement;

        (E)  any person is appointed by, or at the direction of, the Board or
any committee thereof to be a senior executive of the Company without prior
notice to Executive or over his objection; provided that it shall neither be
"Good Reason", nor constitute a breach of this Agreement, if the Board by a vote
of a majority its members directs Executive to terminate the employment of
another executive of the Company or itself acts directly to do so;

        (F)   any other material breach of this Agreement by the Company; or

        (G)  any election by Executive, on at least ten (10) days' notice to the
Company, to terminate his employment with the Company at any time during the
ninety (90) day period that commences on the first anniversary of any Change of
Control.

         (ii)  A termination of his employment with the Company by Executive
with Good Reason shall be effected by his giving the Company prior written
notice of the termination setting forth in reasonable detail the circumstances
(including expiration of any applicable cure period without full cure) that
constitute Good Reason and the specific provision or provisions of this
Agreement on which Executive relies and specifying the Date of Termination
("Notice of Termination for Good Reason"). For avoidance of doubt, a termination
of his employment with the Company by Executive shall be treated as with Good
Reason only if Good Reason in fact existed, and otherwise shall be treated as a
termination Without Good Reason.

       (iii)  A termination of his employment with the Company by Executive
"Without Good Reason" (that is, neither with Good Reason nor for Disability, in
each case determined in accordance with this Agreement, and not by notice of
non-extension in accordance with Section 1) shall be effected by his giving the
Company prior written notice, no less than thirty (30) days before the Date of
Termination, specifying the Date of Termination. Termination of Executive's
employment in accordance with this Section 4(c)(iii) shall not constitute a
breach of this Agreement.

        (d)    No Waiver.    The failure to set forth any fact or circumstance
in a Notice of Potential Termination for Cause or a Notice of Termination for
Good Reason shall not constitute a waiver

6

--------------------------------------------------------------------------------

of the right to assert, and shall not preclude the Party giving notice from
asserting, such fact or circumstance in an attempt to enforce any right under,
or in connection with, this Agreement.

        (e)    Date of Termination.    "Date of Termination" means the date of
Executive's death, the Disability Effective Date, the date on which the
termination of Executive's employment with the Company by the Company for Cause
or Without Cause or by Executive with Good Reason or Without Good Reason is
effective, or the date, if different, on which Executive's employment with the
Company terminates pursuant to the provisions of Section 1.

        5.    Obligations of the Company upon Termination.    

        (a)    Death.    In the event that Executive's employment hereunder is
terminated by Executive's death, then:

          (i)  the Company shall, within seven (7) days following the date of
his death, pay to Executive's designated beneficiary or beneficiaries (or, if
there is no such beneficiary, to Executive's estate or legal representative) a
lump-sum amount of $2,000,000; and

         (ii)  the Company shall continue to provide Executive's spouse and
eligible dependents, at its expense, with the medical benefits and insurance
coverages (including, without limitation, dental, vision, prescription drug and
hospital benefits and coverages) then provided generally to spouses and eligible
dependents of senior executives of the Company through the earlier of the first
anniversary of the date of his death and the date that Executive's spouse and
eligible dependents receive equivalent coverages and benefits under any plans,
programs and/or arrangements of another entity. Benefits provided pursuant to
this Section 5(a)(ii) shall be included as part of any required COBRA coverage.

        (b)    Disability.    In the event that Executive's employment hereunder
is terminated for Disability in accordance with this Agreement, then:

          (i)  the Company shall, within seven (7) days following the Date of
Termination, pay to Executive a lump-sum amount of $2,000,000; and

         (ii)  the Company shall continue to provide Executive and his spouse
and eligible dependents, at its expense, with the medical benefits and insurance
coverages (including, without limitation, dental, vision, prescription drug and
hospital benefits and insurance coverages) then provided generally to senior
executives of the Company and their spouses and eligible dependents through the
earlier of the first anniversary of the Disability Effective Date and the date
that Executive's spouse and eligible dependents receive equivalent coverages and
benefits under any plans, programs and/or arrangements of another entity.
Benefits provided pursuant to this Section 5(b)(ii) shall be included as part of
any required COBRA coverage.

        (c)    Without Cause by the Company or with Good Reason by
Executive.    In the event that Executive's employment hereunder is terminated
(x) Without Cause by the Company or (y) with Good Reason by Executive in
accordance with this Agreement, then:

          (i)  the Company shall, within seven (7) days following the Date of
Termination, pay Executive a lump-sum amount of (A) $2,000,000 in the case of a
termination Without Cause or with Good Reason pursuant to Section 4(c)(i)(G) and
(B) $5,000,000 in the case of a termination with Good Reason other than pursuant
to Section 4(c)(i)(G); and

         (ii)  the Company shall continue to provide Executive, his spouse and
his eligible dependents, at its expense, with the medical benefits and insurance
coverages (including, without limitation, dental, vision, prescription drug and
hospital benefits and insurance coverages) then provided generally to senior
executives of the Company and their spouses and eligible dependents, through the
earlier of the first anniversary of the Date of Termination and

7

--------------------------------------------------------------------------------




the date that Executive, his spouse, and his dependents receive equivalent
coverages and benefits under any plans, programs and/or arrangements of a
subsequent employer. Benefits provided pursuant to this Section 5(c)(ii) shall
be included as part of any required COBRA coverage.

        Except as otherwise provided in this Agreement, if Executive's
employment is terminated by the Company Without Cause or by Executive with Good
Reason neither Executive nor the Company shall have any further rights or
obligations under this Agreement other than those provided for in this
Section 5.

        (d)    For Cause by the Company or Without Good Reason by Executive or
by Expiration of the Employment Period.    In the event that Executive's
employment hereunder is terminated (x) by the Company for Cause in accordance
with this Agreement, (y) by Executive Without Good Reason or (z) by expiration
of the Employment Period pursuant to a notice of non-extension in accordance
with Section 1, then Executive shall be entitled solely to the benefits
described in Section 5(e) below, except that in the event of a termination that
is described in clause (z) of this sentence, Executive shall, in addition, be
entitled to an amount, in lieu of any annual Incentive Award for the fiscal year
in which his employment hereunder terminates, determined and paid in accordance
with Section 3(b) based on the Company's performance for the entire fiscal year
in which the Employment Period ended, but prorated based on the portion of that
fiscal year in which Executive remained employed hereunder.

        (e)    Miscellaneous.    On any termination of Executive's employment
with the Company, he (or his beneficiaries, legal representatives or estate, as
the case may be) shall be entitled to:

          (i)  Base Salary through the Date of Termination;

         (ii)  the balance of any annual, long-term, or other Incentive Award
earned but not yet paid (including, without limitation, amounts (if any) due
under Section 3(b));

       (iii)  other or additional benefits in accordance with applicable plans,
programs and arrangements of the Company and its affiliates (including, without
limitation, under Sections 3(e), 3(f), 6, 10 and 11, under any stock option
grant or agreement and under the Old Agreement); and

        (iv)  payment, promptly when due, of all amounts owed to Executive in
connection with the termination or otherwise, such payments to be made by wire
transfer of same day funds to the extent reasonably requested by Executive.

        (f)    General Release.    The Company's obligation to make any payment
pursuant to Section 5(c)(i) shall be contingent upon, and is the consideration
for, Executive delivering to the Company, within thirty (30) days following the
Date of Termination, a general release (the "Release"), in customary form,
releasing the Company, its affiliates and all current and former members,
officers and employees of the Company (collectively, the "Releasees") from any
claims relating to his employment hereunder, other than claims relating to
continuing obligations under, or preserved by, (x) this Agreement or (y) any
compensation or benefit plan, program or arrangement in which Executive was
participating as of the Date of Termination (including, without limitation, any
stock option grant or agreement and the agreements referred to in Section 3(b)
of the Old Agreement); subject to no Releasee initiating or maintaining any
proceeding or claim against Executive or any of his heirs, beneficiaries or
legal representatives or against his estate, other than proceedings and claims
relating solely to enforcing Executive's continuing obligations under this
Agreement or under any of the agreements, plans, programs and arrangements
referred to in clause (y) of this Section 5(f).

8

--------------------------------------------------------------------------------



        (g)    Survival of Obligations.    The respective obligations of the
Parties under Sections 4 through 15 shall survive any termination of Executive's
employment.

        (h)    No Offset, Etc.    The Company's obligation to make the payments
provided for in, and otherwise to perform its obligations under, this Agreement
shall not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action that the Company or any Releasee may have against
Executive or others. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement, and such amounts
shall not be reduced, regardless of whether Executive obtains other employment
or receives benefits or compensation in connection therewith, other than as
expressly provided in Sections 5(a)(ii), 5(b)(ii) and 5(c)(ii). Amounts due
under this Section 5 are considered to be reasonable by the Company and are not
in the nature of a penalty. The payments and benefits provided for in this
Section 6 are intended to constitute both liquidated damages and, in the case of
the payment described in Section 5(c)(i), consideration for the general release
described in this Section 5(f).

        6.    Change of Control.    

        (a)    Change of Control.    For purposes of this Agreement, a "Change
of Control" shall be deemed to have taken place if:

          (i)  individuals who, as of the Effective Date, are members of the
Board (the "Incumbent Directors") cease for any reason to constitute at least a
majority of the members of the Board, provided that (x) any individual becoming
a member of the Board subsequent to the Effective Date whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without prior written objection to such nomination) shall be
deemed to be an Incumbent Director; and (y) no individual initially elected or
nominated as a member of the Board as a result of an actual or threatened
election contest with respect to members of the Board or as a result of any
other actual or threatened solicitation of proxies or consents by or on behalf
of any person other than the Board shall be deemed to be an Incumbent Director;

         (ii)  any "Person" (as such term is used as of the Effective Date in
Section 13(d) of the Securities Exchange Act of 1934 (the "Exchange Act") but
excluding any individual or entity to the extent provided pursuant to
clauses (A) through (C) of this Section 6(a)(ii)) is or becomes a "Beneficial
Owner" (as defined as of the Effective Date in Rule 13d-3 promulgated under the
Exchange Act), directly or indirectly, of 50% or more of the Company's "Voting
Securities" (measured either by value or by voting power); provided that, for
purposes of this Agreement, "Voting Securities" shall mean outstanding
securities eligible (after giving effect to Section 160(c) of the General
Corporation Law of Delaware and any similar or successor provision governing
"treasury shares") to vote for the election of members of the board of
directors, or corresponding governing person or body, of the issuer of such
securities; and provided, further, that any employee benefit plan (or related
trust) sponsored or maintained by the Company or by any entity of which the
Company is the Beneficial Owner of more than fifty percent (50%) of the Voting
Securities (measured both by value and by voting power) (a "Subsidiary") shall
be excluded pursuant to the first parenthetical of this Section 6(a)(ii);

       (iii)  (x) the Company combines with another entity and is the surviving
entity, or (y) all or substantially all of the business or assets of the Company
is disposed of pursuant to a sale, merger, consolidation or other transaction or
series of transactions, unless the holders of Voting Securities of the Company
immediately prior to such combination, sale, merger, consolidation or other
transaction or series of transactions (each a "Triggering Event") immediately
after such Triggering Event own, directly or indirectly, by reason of their

9

--------------------------------------------------------------------------------




ownership of Voting Securities of the Company immediately prior to such
Triggering Event, more than fifty percent (50%) of the Voting Securities
(measured both by value and by voting power) of: (q) in the case of a
combination in which the Company is the surviving entity, the surviving entity
and (r) in any other case, the entity (if any) that succeeds to substantially
all of the business and assets of the Company;

        (iv)  the holders of Voting Securities of the Company approve a plan of
complete liquidation or dissolution of the Company;

         (v)  neither Common Stock of the Company, nor securities into which
Common Stock of the Company may by existing contractual right be converted
without payment of consideration, or for which Common Stock of the Company may
by existing contractual right be exchanged without payment of consideration, are
listed for trading on a national securities exchange or national market system
in the United States; or

        (vi)  any other transaction or event occurs that is, or has been,
designated by the Board as a Change of Control.

        (b)    Additional Payments by the Company.    

          (i)  If it is determined (as hereafter provided) that any payment,
benefit or distribution that relates to Executive's employment with the Company
or any termination of such employment, or that is made by the Company (or any of
its affiliates) to or for the benefit of Executive (or any of his successors,
assigns, beneficiaries or family members), whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement, the
Performance Retention Grant Agreement, the Performance Retention Grant Agreement
or otherwise, including without limitation any stock option, restricted share,
stock appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
"Payment"), would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code (or any successor provision thereto) or to any similar tax
imposed by foreign, state or local law, or any interest or penalties with
respect to such excise or similar tax (such tax or taxes, together with any such
interest and penalties, hereinafter being collectively referred to as the
"Excise Tax"), then Executive shall be entitled to receive, prior to the time
any such Excise Tax is paid through withholding (pursuant to Section 8 or
otherwise) or is due to be paid by Executive, an additional payment or payments
(a "Gross-Up Payment") in an amount such that, after payment by Executive of all
income, excise, employment and other taxes (including any interest or penalties
imposed with respect to such taxes and taking into account any loss of
deductions attributable to any Gross-Up Payment) imposed by any jurisdiction
upon or by reason of any Gross-Up Payment (assuming in each case application of
the highest applicable marginal tax rates), Executive retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon or by reason of the
Payments.

         (ii)  Subject to the provisions of this Section 6(b), all
determinations required to be made under this Section 6(b), including whether an
Excise Tax is payable by Executive and the amount of such Excise Tax and whether
a Gross-Up Payment is required and the amount of such Gross-Up Payment, shall
initially be made by a "Big Four" firm of certified public accountants (the
"Accounting Firm") selected by the Company reasonably and in good faith, which
Accounting Firm may be the Company's regular outside auditors. The Company shall
direct the Accounting Firm to submit its determination and detailed supporting
calculations to both the Company and Executive (x) within thirty (30) days after
the date of the transaction or event giving rise to a possible Excise Tax
liability and (y) at any other time or times as may be requested by the Company
or Executive. The Company shall pay any required Gross-Up Payment to Executive
no later than five (5) days prior to the date that the corresponding

10

--------------------------------------------------------------------------------




Excise Tax is paid or due to be paid. Any withholding of amounts in respect of
Excise Tax, pursuant to Section 7 or otherwise, shall be deemed to be a payment
of Excise Tax for purposes of this Section 6(b). If the Accounting Firm
determines that no Excise Tax is payable by Executive, it shall, at the same
time as it makes such determination, furnish Executive with an opinion that he
has substantial authority not to report any Excise Tax on his foreign, Federal,
state and local income and other tax returns. If the Accounting Firm determines
that an Excise Tax is payable by Executive, it shall, at the same time it makes
such determination, furnish Executive with a written opinion that he has
substantial authority not to report Excise Tax in excess of the amount so
determined on his foreign, Federal, state and local income and other tax
returns. As a result of the uncertainty in the application of Section 4999 of
the Code (or any successor provision thereto) and the possibility of similar
uncertainty regarding applicable foreign, state or local tax law at the time of
any determination by the Accounting Firm hereunder, it is possible that one or
more Gross-Up Payments will not have been made by the Company that should have
been made (an "Underpayment"). In the event that Executive believes that an
Underpayment has occurred, Executive shall so notify the Company, which shall
then promptly direct the Accounting Firm to determine the amount of the
Underpayment (if any) that has occurred and to submit its determination and
detailed supporting calculations to both the Company and Executive as promptly
as possible, subject to de novo review of such determination and calculations,
at Executive's election, through arbitration in accordance with Section 11
below. Any such Underpayment shall be promptly paid by the Company to, or for
the benefit of, Executive within seven (7) days after receipt of such
determination and calculations.

       (iii)  The Company and Executive shall (at the Company's sole expense)
each provide the Accounting Firm access to, and copies of, any books, records
and documents in the possession of the Company or Executive, as the case may be,
reasonably requested by the Accounting Firm, and otherwise cooperate reasonably
and in good faith with the Accounting Firm in connection with the preparation
and issuance of the determinations and opinions contemplated by
Section 6(b)(ii).

        (iv)  The foreign, Federal, state and local income and other tax returns
filed by Executive shall be prepared and filed on a basis consistent with the
written opinions of the Accounting Firm with respect to the Excise Tax payable
by Executive. Executive shall, upon receipt from the Company of the full
Gross-Up Payment relating thereto, make proper payment of the amount of any
Excise Tax, and shall at the request of the Company, provide to the Company true
and correct copies (with any amendments) of any Federal income tax return
reflecting any Excise Tax as filed with the Internal Revenue Service and of
corresponding foreign, state and local tax returns, if relevant, as filed with
the applicable taxing authorities, together with such other documents evidencing
any Excise Tax payment to any taxing authority as the Company may reasonably
request. If prior to the earlier of (x) the payment to a tax authority of any
Excise Tax to which a Gross-Up Payment previously paid to Executive relates and
(y) the filing by Executive of any Federal income tax return, or corresponding
foreign, state or local tax return, reflecting any Excise Tax to which a
Gross-Up Payment previously paid to Executive relates, the Accounting Firm
determines that the amount of such Gross-Up Payment should be reduced and
delivers to Executive a reasoned written opinion to that effect, Executive shall
within ten (10) days thereafter pay to the Company the amount of such reduction
on an after-tax basis.

         (v)  All fees and expenses of the Accounting Firm, and all legal,
accounting, copying and other fees and expenses reasonably incurred by
Executive, in connection with any Excise Tax, any Gross-Up Payment, or any
determination or calculation contemplated by Section 6(b)(ii) or 6(b)(iv) shall
be paid by the Company, with payments of fees and expenses reasonably

11

--------------------------------------------------------------------------------




incurred by Executive being paid on a fully grossed-up after-tax basis. To the
extent that any fees or expenses are initially advanced by Executive, the
Company shall reimburse Executive, on a fully grossed-up after-tax basis, for
the full amount of such fees and expenses within seven (7) days after receipt
from Executive of a statement therefor and reasonable evidence of his payment
thereof.

        (vi)  Executive shall notify the Company in writing of any claim by the
Internal Revenue Service or any other tax authority, with respect to an Excise
Tax or otherwise, that, if successful, would require the payment by the Company
of a Gross-Up Payment not previously paid. Such notification shall be given as
promptly as practicable but no later than seven (7) days after Executive
actually receives notice of such claim and Executive shall further apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid (in each case, to the extent known by Executive). Executive
shall not pay such claim prior to the earlier of (x) the expiration of the
thirty (30) day period following the date on which he gives such notice to the
Company and (y) the date that any payment or amount with respect to such claim
is due. If the Company notifies Executive in writing prior to the expiration of
such period that it desires to contest such claim, Executive shall:

        (A)  provide the Company (at the Company's sole expense) with copies of
any written records or documents in his possession relating to such claim that
the Company reasonably requests;

        (B)  take such action (at the Company's sole expense) in connection with
contesting such claim as the Company shall reasonably request from time to time,
including without limitation accepting legal representation with respect to such
claim by an attorney competent in respect of the subject matter and reasonably
selected by the Company;

        (C)  cooperate with the Company reasonably and in good faith (at the
Company's sole expense) in order effectively to contest such claim; and

        (D)  permit the Company to participate (at the Company's sole expense)
in any proceedings relating to such claim; provided, however, that the Company
shall bear and pay directly all costs and expenses (including attorneys' and
accountants' fees, interest and penalties) incurred by the Company or Executive
in connection with such claim and shall indemnify and hold harmless Executive,
on a fully grossed-up after-tax basis, for and against any Excise Tax or income
or other tax, including interest and penalties with respect thereto, imposed in
connection with such claim or in connection with any payment of fees, costs or
expenses, or any provision of services, pursuant to this Section 6(b). Subject
to the provisions of this Section 6(b), the Company may control the defense
and/or prosecution of any claim described in the first sentence of this
Section 6(b)(vi) and, in its reasonable good-faith discretion, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, in its reasonable
good-faith discretion, either direct Executive to pay the amounts claimed and
sue for a refund or contest the claim in any permissible manner, and Executive
agrees to prosecute such contest (at the Company's sole expense) to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company may reasonably
determine;

provided, however, that if the Company directs Executive to pay any Excise Tax
or other amounts claimed and sue for a refund, the Company shall advance the
amount of such payment to Executive on an interest-free basis and shall
indemnify and hold Executive harmless, on a fully grossed-up after-tax basis,
from any Excise Tax or income or other tax, including interest or penalties with
respect thereto, imposed with respect to such advance; and

12

--------------------------------------------------------------------------------

provided further, however, that any extension of the statute of limitations
relating to payment of taxes for a tax year of Executive with respect to which
any claim or claims described in the first sentence of this Section 6(b)(vi) is
made shall, unless Executive otherwise consents, be limited solely to such claim
or claims. Furthermore, the Company's control of any such contested claim shall
be limited solely to issues directly relevant to the amount of any Excise Tax or
Gross-Up Payment that would be payable hereunder and Executive shall be
entitled, in his sole discretion, to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

       (vii)  If, after the receipt by Executive of an amount advanced by the
Company pursuant to Section 6(b)(vi), Executive receives any refund with respect
to any Excise Tax previously paid with funds provided by the Company, Executive
shall (subject to the Company's complying with all of the requirements of this
Section 6(b)) promptly pay to the Company, on an after-tax basis, the amount of
such refund (together with any interest paid or credited thereon after any taxes
applicable thereto). If, after the receipt by Executive of an amount advanced by
the Company pursuant to Section 6(b)(vi) in respect of a claim described in the
first sentence of Section 6(b)(vi), a determination is made that Executive is
not entitled to any refund with respect to such claim and, in the event that
such determination is made by a tax authority or a court, the Company does not
notify Executive in writing of its intent to contest such determination prior to
the expiration of thirty (30) days after such determination, then such advance
shall be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, on a dollar-for-dollar basis, the amount of Gross-Up
Payment otherwise required to be paid pursuant to this Section 6(b). For
purposes of this Agreement, "after-tax basis" shall each mean (x) when used in
respect of a repayment by Executive, that the amount of any such repayment shall
be limited to the net after-tax amount or benefit realized by Executive from
receipt of any payment or benefit to which such repayment relates, after
deducting therefrom all foreign, Federal, state and local taxes thereon and
adding back any reduction in any such taxes attributable to any deduction on
account of such repayment by Executive, assuming in each case application of the
highest applicable marginal tax rates, and (y) when used in respect of a payment
or benefit provided by the Company, that the amount of such payment or benefit
shall be fully grossed up, assuming application of the highest applicable
marginal tax rates, for all foreign, Federal, state and local taxes imposed on
or by reason of (A) such payment or benefit or (B) any gross-up thereon.

        7.    Withholding.    Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable under this Agreement
all Federal, state, local and foreign taxes that are required to be withheld by
applicable law or regulation.

        8.    Confidential Information.    Executive shall hold all secret or
confidential information, knowledge or data relating to the Company or any of
its affiliates and their respective businesses that Executive obtains during his
employment hereunder and that is not public knowledge (other than as a result of
Executive's violation of this Section 8) ("Confidential Information") in strict
confidence. Executive shall not communicate, divulge or disseminate Confidential
Information at any time during or after Executive's employment with the Company,
except (i) in the course of performing his duties for the Company or its
affiliates, (ii) in confidence to any attorney, accountant or other professional
for the purpose of securing professional advice, (iii) to the extent reasonably
necessary to enforce his rights, (iv) with the prior written consent of the
Company or (v) as otherwise required by law, regulation or legal process. If
Executive is requested pursuant to, or required by, applicable law, regulation
or legal process to disclose any Confidential Information, Executive shall
provide the Company, as promptly as the circumstances reasonably permit, with
notice of such request or requirement and, unless a protective order or other
appropriate relief is previously obtained, the Confidential Information subject
to such request may be disclosed pursuant to and in accordance with the terms of
such request or

13

--------------------------------------------------------------------------------


requirement, provided that Executive shall use his best reasonable efforts, at
the Company's reasonable request and sole expense, to limit any such disclosure
to the precise terms of such request or requirement.

        9.    Non-Competition.    Executive acknowledges that the services to be
rendered by him to the Company (which, as used in this Section 9, shall be
deemed to include the Company and each of its Subsidiaries) are of a special and
unique character. In consideration of his employment hereunder, Executive
agrees, for the benefit of the Company, that he will not (other than in
connection with performing his duties for the Company or its affiliates):

        (a)   during the Term and (provided that the Company shall not, after
the Date of Termination, have remained in material breach of any of its material
obligations to Executive, under this Agreement or otherwise, for more than ten
(10) days after Executive shall have given the Company written notice requesting
cure of such material breach) for twelve (12) months thereafter: (i) engage,
directly or indirectly, whether as principal, agent, representative, consultant,
employee, partner, stockholder, limited partner or other investor (other than a
passive investment of not more than (x) five percent (5%) of the stock or equity
of any corporation the capital stock of which is publicly traded or (y) five
percent (5%) of the ownership interest of any limited partnership or other
entity) or otherwise, within the United States of America, in any business that
competes directly and materially with the business conducted by the Company as
of the Date of Termination or (ii) solicit or entice, or attempt to solicit or
entice, away from the Company, either for his own account or for any individual,
firm or corporation, any person known by him to have been, at any time during
the twelve (12) months prior to such solicitation, enticement or attempt, a
borrower from, a lender to, or a direct and material participant in a
substantial financial transaction with, the Company, or to have been actively
solicited by the Company to become a borrower from, a lender to, or a direct and
material participant in a substantial financial transaction with, the Company;
provided, however, that the provisions of this Section 9(a)(ii) shall not apply
to, and thus shall not be deemed to restrict, any solicitation, enticement or
attempt made on behalf of a venture or business that does not compete directly
and materially with the Company in investment activities relating to the real
estate industry; and provided, further, that the restrictions set forth in this
Section 9(a) shall not apply after the Date of Termination if Executive's
employment with the Company is terminated by the Company Without Cause, or by
Executive with Good Reason in accordance with this Agreement, and the Company
fails to pay Executive, within seven (7) days following the Date of Termination,
a lump-sum amount that—when added to the amount paid to him under
Section 5(c)(i) and disregarding any other amount paid to him—results in his
receiving an aggregate lump-sum amount of $5,000,000 within seven (7) days
following the Date of Termination; or

        (b)   during the Term and (provided that the Company shall not, after
the Date of Termination, have remained in material breach of any of its material
obligations to Executive, under this Agreement or otherwise, for more than ten
(10) days after Executive shall have given the Company written notice requesting
cure of such material breach) for twelve (12) months thereafter: (i) solicit or
entice, or attempt to solicit or entice, away from the Company any individual
who is known by Executive to then be an officer or employee of the Company
either for his own account or for any individual, firm or corporation, whether
or not such individual would commit a breach of a contract of employment by
reason of leaving the service of the Company or (ii) employ, directly or
indirectly, any person who is known by Executive to have been, during the twelve
(12) months prior to employment by Executive, an officer, employee or sales
representative of the Company.

        Executive understands that the provisions of this Section 9 may limit
his ability to earn a livelihood in a business similar to the business of the
Company but nevertheless agrees and hereby acknowledges that (A) such provisions
do not impose a greater restraint than is necessary to protect the goodwill or

14

--------------------------------------------------------------------------------

other business interests of the Company, (B) such provisions contain reasonable
limitations as to time and scope of activity to be restrained, (C) such
provisions are not harmful to the general public, (D) such provisions are not
unduly burdensome to Executive, and (E) the consideration provided hereunder is
sufficient to compensate Executive for the restrictions contained in such
provisions. In consideration thereof and in light of Executive's education,
skills and abilities, Executive agrees that Executive will not assert in any
forum that such provisions prevent Executive from earning a living or otherwise
are void or unenforceable or should be held void or unenforceable.

        10.    Indemnification.    

        (a)   The Company shall promptly indemnify and hold harmless Executive,
to the fullest extent permitted by law and to the extent that he acted neither
in deliberate bad faith nor in a manner that he believed to be opposed to the
interests of the Company, against all costs, expenses, liabilities and losses
(including, without limitation, attorneys' fees reasonably incurred, reasonable
costs of investigation, judgments, fines, penalties, ERISA excise taxes,
interest and amounts paid, or to be paid, in settlement) incurred by Executive
in connection with any Proceeding or Claim.

        (b)   The Company shall advance to Executive all costs and expenses
(including, without limitation, attorneys' fees) incurred by him in connection
with any Proceeding or Claim within 20 days after receipt by the Company of a
written request for such advance (except to the extent prohibited by law). Such
request shall include an itemized list of the costs and expenses and an
undertaking by Executive to repay the amount of such advance if it shall
ultimately be determined that he is not entitled to be indemnified against such
costs and expenses. Upon a request under this subsection (b), Executive shall be
deemed to have met any standard of conduct required for indemnification of such
costs and expenses unless the contrary shall be established by a court of
competent jurisdiction or through arbitration in accordance with Section 11.

        (c)   For the purposes of this Section 10, (i) the term "Proceeding"
shall mean any action, suit or proceeding, whether civil, criminal,
administrative, investigative or other, in which Executive is made, or is
threatened to be made, a party or a witness by reason of the fact that he is or
was an officer or employee of the Company or is or was serving as an officer,
director, member, employee, trustee or agent of any other entity at the request
of, or on behalf of, the Company, whether or not the basis of such Proceeding
arises out of or in connection with Executive's alleged action or omission in an
official capacity, and (ii) the term "Claim" shall mean any claim, demand,
investigation, discovery request, or request for testimony or information that
arises out of or relates to Executive's service as an officer, employer, agent
or representative of the Company or service at the Company's request, or on the
Company's behalf, as a director, officer, employee, agent, manager, consultant,
advisor, or representative of any other entity.

        (d)   The Company shall not settle any Proceeding or Claim in a manner
that would impose on Executive any penalty or limitation without his prior
written consent. Executive shall not settle any Proceeding or Claim in a manner
that would impose any indemnification obligation on the Company pursuant to this
Section 10 without the prior written consent of the Company. Neither the Company
nor Executive shall unreasonably delay or withhold its or his consent under this
Section 10(d) to any proposed settlement.

        (e)   The indemnification, and right to advancement of expenses,
provided in this Section 10 shall continue as to Executive even if he has ceased
to serve in any of the capacities referred to in Section 10(c) and shall inure
to the benefit of Executive's heirs, executors and administrators.

        (f)    The indemnification provided in this Section 10 shall not extend
to any claims or disputes arising between the Parties under, pursuant to, or
with respect to, this Agreement or any agreement referred to in Section 3 above.
In the event of any such claim or dispute, such claim or dispute shall be
resolved in accordance with Section 11.

15

--------------------------------------------------------------------------------




        (g)   During the Term and for six years thereafter, the Company shall
keep in place, or cause to be kept in place, a directors' and officers'
liability insurance policy (or policies) providing coverage to Executive that is
in no respect less favorable than the coverage then provided to any other
present or former officer, director or trustee of the Company.

        11.    Arbitration.    Any claim or dispute arising out of or relating
to this Agreement, any other agreement between Executive and the Company or any
of its affiliates, Executive's employment with the Company or the termination
thereof (collectively, "Covered Claims") shall be resolved by binding
arbitration, to be held in the Borough of Manhattan, in accordance with the
Commercial Arbitration Rules (and not the National Rules for the Resolution of
Employment Disputes) of the American Arbitration Association and this
Section 11. Judgment upon the award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof. The Company shall promptly pay all
costs and expenses (including without limitation attorneys' fees and other
charges of counsel) incurred by Executive or his beneficiaries in resolving any
such Covered Claim, subject to receiving a written undertaking from the
recipient to repay any such reimbursed costs or expenses to the extent that it
is finally determined that such recipient failed to substantially prevail with
respect to such Covered Claim. Pending the resolution of any Covered Claim,
Executive (and his beneficiaries) shall, consistent with Section 4(b) and except
to the extent that the arbitrator(s) otherwise expressly provide, continue to
receive all payments and benefits then due under this Agreement or otherwise.

        12.    Successors; Beneficiaries.    

        (a)   This Agreement is personal to Executive and, without the prior
written consent of the Company, shall not be assignable by Executive; provided,
however, that any of Executive's rights to compensation hereunder may be
transferred by will or by the laws of descent and distribution or as provided in
Section 12(d).

        (b)   This Agreement shall inure to the benefit of and be binding upon
the Parties and their respective successors, heirs (in the case of Executive)
and assigns.

        (c)   No rights of the Company under this Agreement may be assigned or
transferred by the Company, other than to a successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company that promptly and
expressly agrees to assume and perform this Agreement in the same manner and to
the same extent that the Company would have been required to perform it if no
such succession had taken place. As used in this Agreement, the term "Board"
shall include both the "Board" as defined in the first sentence of Section 2(a)
and the board of directors, board of trustees, or analogous governing person or
body of any successor to all or substantially all of the business or assets of
the Company.

        (d)   Executive shall be entitled, to the extent permitted under any
applicable law, to select and change the beneficiary or beneficiaries to receive
any compensation or benefit payable hereunder following Executive's death by
giving the Company written notice thereof. In the event of Executive's death or
a judicial determination of his incompetence, references in this Agreement to
Executive shall be deemed, where appropriate, to refer to his beneficiary,
estate or other legal representative.

        (e)   Except to the extent otherwise provided in Sections 12(a) and
12(d), the rights and benefits of Executive under this Agreement may not be
anticipated, assigned, alienated or subjected to attachment, garnishment, levy,
execution or other legal or equitable process. Any attempt by Executive to
anticipate, alienate, assign, sell, transfer, pledge, encumber or charge such
rights or benefits, except as required by law or court order or as provided in
Sections 12(a) and 12(d), shall be void. Payments hereunder shall not be
considered assets of Executive in the event of insolvency or bankruptcy unless
and until paid, or due to be paid, to Executive.

16

--------------------------------------------------------------------------------




        13.    Representations.    

        (a)   The Company represents and warrants that (i) it is fully and
specifically authorized, by action of the Board and/or the Compensation
Committee and of any other person or body whose action is required, to enter
into this Agreement and to perform its obligations under it; (ii) the execution,
delivery and performance of this Agreement by the Company does not violate any
applicable law, regulation, order, judgment or decree or any agreement, plan or
corporate governance document to which the Company is a party or by which it is
bound; and (iii) upon the execution and delivery of this Agreement by the
Parties, this Agreement shall be the valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except to
the extent enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting the enforcement of creditors' rights generally.

        (b)   Executive represents and warrants that, to the best of his
knowledge and belief, (i) delivery and performance of this Agreement by him does
not violate any applicable law, regulation, order, judgment or decree or any
agreement to which he is a party or by which he is bound and (ii) upon the
execution and delivery of this Agreement by the Parties, this Agreement shall be
the valid and binding obligation of Executive, enforceable against him in
accordance with its terms, except to the extent enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors' rights generally.

        14.    Miscellaneous.    

        (a)   This Agreement shall be governed, construed, performed and
enforced in accordance with its express terms, and otherwise in accordance with
the laws of the State of New York, without reference to principles of conflict
of laws. No provision of this Agreement may be amended or modified except by a
written agreement that is executed by the Parties or their respective successors
and legal representatives and that expressly refers to the provision(s) of this
Agreement that are being amended or modified. In the event of any inconsistency
between any provision of this Agreement and any provision of any plan, employee
handbook, personnel manual, program, policy, arrangement or agreement of the
Company or any of its affiliates, the provisions of this Agreement shall control
unless Executive otherwise agrees in a writing that expressly refers to the
provision of this Agreement whose control he is waiving.

        (b)   All notices, requests, consents and other communications under
this Agreement shall be in writing and shall be given (i) by hand delivery or
(ii) by registered or certified mail, return receipt requested, postage prepaid,
addressed as follows or (iii) by nationally recognized overnight courier,
addressed as follows:

If to Executive:

Jay Sugarman
c/o iStar Financial Inc.
1114 Avenue of the Americas, 27th Floor
New York, NY 10036

with a copy to Executive at the address of his primary residence as it then
appears in the records of the Company

If to the Company:

iStar Financial Inc.
1114 Avenue of the Americas, 27th Floor
New York, NY 10036
Attn: General Counsel

17

--------------------------------------------------------------------------------

with copy each to:

iStar Financial Inc.
1114 Avenue of the Americas, 27th Floor
New York, NY 10036
Attn: Chairman, Compensation Committee of the
                        Board of Directors

and

Clifford Chance US LLP
200 Park Avenue
New York, NY 10166
Attn: Kathleen L. Werner, Esq.

or to such other address or addresses as either Party furnishes to the other in
writing in accordance with this Section 14(b). Notices and other communications
shall be effective when actually received by the addressee.

        (c)   If any provision of this Agreement, including but not limited to
Section 9, or the application of any such provision to any person or
circumstances shall be determined by any court or arbitrator of competent
jurisdiction to be invalid or unenforceable to any extent, then (i) the
remainder of this Agreement, and the application of such provision to such
person or circumstances other than those to which it is so determined to be
invalid or unenforceable, shall not be affected thereby, and each provision
hereof shall be enforced to the fullest extent permitted by law and (ii) such
court or arbitrator shall have the power, and is hereby directed, to reduce the
scope, duration or area of the provision, to delete specific words or phrases
and to replace any invalid or unenforceable provision with a provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable provision, and this Agreement shall be enforced as so
modified.

        (d)   The captions and headings in this Agreement are not part of the
provisions hereof and shall have no force or effect.

        (e)   No waiver by any person or entity of any breach of any condition
or provision contained in this Agreement shall be deemed a waiver of any similar
or dissimilar condition or provision at the same or any prior or subsequent
time. To be effective, any waiver must be set forth in a writing signed by (or
on behalf of) the waiving person or entity and must specifically refer to the
condition(s) or provision(s) of this Agreement being waived.

        (f)    The Parties acknowledge that this Agreement supersedes any other
agreement between them concerning the specific subject matter hereof (including,
without limitation, the Old Agreement) except to the extent necessary to protect
existing rights.

[Rest of Page Intentionally Left Blank]

18

--------------------------------------------------------------------------------

        This Agreement may be executed in several counterparts, each of which
shall be deemed an original, and said counterparts shall constitute one and the
same instrument. Signatures delivered by facsimile shall be valid and binding
for all purposes.

        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the
day and year first above written.

    Executive
 
 
/s/  JAY SUGARMAN      

--------------------------------------------------------------------------------

    Jay Sugarman
 
 
iStar Financial Inc.
 
 
By:
 
/s/  CATHERINE D. RICE      

--------------------------------------------------------------------------------

Name:  Catherine D. Rice
Title:    Chief Financial Officer

19

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
